Citation Nr: 1517379	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-21 643	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 40 percent for lumbar degenerative disc disease (DDD) and chronic lumbar strain.

3.  Entitlement to an effective date earlier than June 1, 2006 for the grant of service connection for residuals of right fifth finger base fracture.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 10, 2011.

5.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Columbia, South Carolina.  Jurisdiction of this case was most recently transferred to the Seattle, Washington RO.

In November 2013, the Board denied service connection for hearing loss; denied an increased evaluation for lumbar DDD and chronic lumbar strain; and remanded the claims of entitlement to service connection for a respiratory disability and entitlement to increased evaluations for fibromyalgia, CAD, and syphilis.  

Subsequent to the November 2013 Board decision, the Veteran perfected an appeal of the effective date claim.

The Veteran appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Corrected Joint Motion for Partial Remand (JMR), the parties asked the Court to vacate that part of the November 2013 Board decision that denied service connection for bilateral hearing loss and denied an increased rating for lumbar DDD and chronic lumbar strain.  In a July 2014 Order, the Court remanded these issues for additional development.  The remainder of the Board's decision was left intact.

The JMR indicated that the Board should have determined whether the Veteran was entitled to TDIU.  The Board notes that, in May 2013, the RO granted entitlement to TDIU from September 10, 2011.  The Veteran's entitlement to TDIU is also essentially a component of the increased rating claims prior to September 10, 2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The initial claims for service connection were filed in June 2006 and August 2007.  Inasmuch as TDIU may be available prior to September 10, 2011, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has included the issue on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The JMR also indicated that "the Board provided an inadequate statement of reasons and bases when it did not explain why it did not consider Appellant's tinnitus service-connection claim."  The RO apparently construed the Veteran's hearing loss claim in 2006 to include a claim for tinnitus, as evidenced by a June 2006 letter.  However, no rating decision addressing such a claim has been issued, and after an October 2007 VA examination, the RO never again referred to a claim for tinnitus, or even remotely suggest that the hearing loss claim included tinnitus.

The Board notes that following the joint motion, the representative declared that the parties to the joint motion agreed that the hearing loss claim and suggested that the tinnitus matter was before the Board.  The representative is wrong, and the Board points out that the joint motion specifically left it to the Board to make a determination as to whether the tinnitus matter was on appeal, or required referral to the RO for adjudication.

The Board finds that the tinnitus matter was never adjudicated by the RO, either explicitly or implicitly.  The January 2008 rating action did not reference tinnitus in the discussion concerning hearing loss, and VA has never listed tinnitus in the portion of the rating sheet for identifying  disabilities for which service connection has been denied.  The Board consequently concludes that the issue of service connection for tinnitus must be referred to the AOJ for adjudication, as the Board does not have jurisdiction over the matter.  The Board notes, however, that in order to facilitate the joint motion, which included instructions concerning obtaining a medical opinion, the Board will include instructions to the AOJ in the remand portion of this action.  The Board stresses that this does not serve to confer Board jurisdiction of the matter, but rather is an expedient to ensure that the terms of the joint motion are met.

The most recent supplemental statement of the case (SSOC) is dated June 2013.  This case was certified to the Board in September 2013.  There is no waiver for VA treatment records dated from June 2012 to December 2013 that were subsequently associated with the electronic claims file.  However, these records do not contain relevant information with respect to the hearing loss and effective date claims.  Moreover, the amendment to 38 U.S.C.A. § 7105 by adding new paragraph (e) [Section 501] applies to the effective date claim.  

The issues of entitlement to increased evaluations for psoriasis and linear epidermal nevus of the left medial thigh have been raised by the record in an April 2014 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran has requested that VA expedite his claim due to financial hardship.  He has not submitted his request directly to the Board, and consequently the matter is not before the Board.  The Board points out, however, that even if the Veteran had submitted a request to advance his appeal on the docket on the basis of financial hardship, he did not specify or submit evidence demonstrating severe financial hardship such as pending bankruptcy, home foreclosure, or homelessness.  If in the future he requests that the Board advance his case on the Board's docket, he is advised to ensure that his request is supported with adequate information and evidence.

The Board notes that the issues of service connection for respiratory disability, entitlement to an initial evaluation in excess of 10 percent for fibromyalgia, entitlement to an initial evaluation in excess of 10 percent for coronary artery disease, and entitlement to an initial compensable evaluation for residuals of syphilis were remanded in the Board's November 2013 action, and remain in remand status; the record shows that additional development actions required by the remand remain unfulfilled, and that the AOJ has not recertified the case to the Board.  Consequently, they are not the subject of the instant action by the Board, but will be the subject of future Board action if the AOJ's actions on those claims remain adverse to the Veteran.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to an increased rating for low back disability and entitlement to separate ratings for radiculopathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  VA received the Veteran's claim for service connection for a right hand disability on May 24, 2006, prior to his discharge from service.  

2.  The RO granted service connection for residuals of right fifth finger base fracture in a January 2008 rating decision and assigned a 10 percent disability evaluation effective June 1, 2006, the day after the Veteran's separation from service.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 2006 for the grant of service connection for residuals of right fifth finger base fracture have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Here, no VCAA notice is necessary with respect to the effective date issue because the outcome depends exclusively on documents which are already contained in the claims folder.  The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Moreover, where, as here, once service connection has been granted, the claim has been substantiated, and no further VCAA notice is required with the "downstream" element of the effective date for the award of service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, VA has complied with its duty to assist in the development of the Veteran's  claim.  The evidence includes service treatment records (STRs), VA treatment records, private treatment records, and lay statements.  To the extent that the Veteran reported to a VA medical provider that he planned to seek Social Security Administration (SSA) disability benefits, he did not report that SSA had information relevant to the hearing loss or back claims.  Furthermore, VA attempted to obtain SSA records, but was informed no relevant records existed.  See May 2012 SSA Response.  Accordingly, the duty to assist does not require that VA attempt to obtain SSA records in connection with these claims.




II.  Effective Date

The effective date of an award of benefits based on an original claim is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).  If a claim is received within one year after separation from service, the effective date for the grant of service connection is the day following separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The Veteran's original claim for service connection for a right hand disability was received by the RO on May 24, 2006.  In January 2008, the RO granted service connection for residuals of right fifth finger base fracture and assigned a 10 percent rating, effective June 1, 2006, the day after the Veteran's discharge from active service.  The RO selected the earliest day possible -  namely, the day after service separation as the Veteran's claim was received within one year of discharge.  The preponderance of the evidence is against the claim for an earlier effective date for the grant of service connection for residuals of right fifth finger base fracture, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than June 1, 2006 for the grant of service connection for residuals of right fifth finger base fracture is denied.


REMAND

As discussed in the Introduction, the issue of service connection for tinnitus has been raised, and remains unadjudicated.  Normally, the Board would simply refer this matter to the AOJ for adjudication.  The joint motion, however, also required development actions with respect to this matter.  The Board will therefore include instructions to the AOJ as to the matter of service connection for tinnitus.

With respect to bilateral hearing loss, although the parties to the joint motion did not cite any deficiency in the Board's determination as to the merits of the Veteran's claim, given that a VA audiology examination is required as to tinnitus, the Board finds it practical to remand the hearing loss claim as well.

With respect to the lower back claim, the Veteran contends that he has radiculopathy affecting both lower extremities that should receive separate evaluations.  The Board finds that a VA examination would be helpful in determining if the Veteran's belief is merited.  

As to the low back disorder itself, given that the Veteran will undergo a VA examination of the back in connection with the claims for radiculopathy, the Board will remand the low back disorder claim as well.

Finally, the Board notes that the issue of entitlement to TDIU prior to September 10, 2011 is inextricably intertwined with the Veteran's service connection and increased rating claims.  Action on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information form, if necessary, obtain treatment records from Dr. K.H.H. since March 2010 and Dr. R.V. since May 2014.  If such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

The AOJ should also contact the Veteran, through his representative, and request that he identify any other sources of treatment, VA or private, for the disorders on appeal.  With any necessary authorizations from the Veteran, the AOJ should attempt to obtain records of any such sources of treatment identified.

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected lower back disability.  The claims file, to include a copy of this remand, must be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner is specifically requested to indicate whether the Veteran has any neurological impairment affecting the lower extremities, including radiculopathy.  If the examiner does find such impairment, he or she should identify with specificity the precise nerve or nerves of the lower extremities that are affected or seemingly affected.  For each nerve identified, the examiner should indicate whether the impairment is best characterized as neuritis, neuralgia, or paralysis.  The examiner should describe the severity of the neurologic symptoms; specifically, whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, moderately severe, or severe.

The examiner should also determine the impact of the lower back disability and any associated neurologic impairment of the lower extremities on the Veteran's employability for the time period prior to September 10, 2011.  If the examiner is unable to offer an opinion in this regard, the examiner should explain the reason.

3.  The AOJ should schedule the Veteran for a VA audiology examination by an examiner with appropriate expertise to determine the severity of the Veteran's hearing loss, and the nature and etiology of the Veteran's tinnitus.  All indicated tests, including audiometric testing should be performed, and all findings should be reported in detail.  The examiner is requested to provide an opinion as to whether the Veteran has tinnitus, and, if so, whether the tinnitus is etiologically related to service.  A rationale for any opinion offered must be provided.

4.  Thereafter, the AOJ should undertake any other indicated development.  Then the AOJ should adjudicate the issue of service connection for tinnitus; readjudicate the issues of entitlement to a higher rating for low back disability (to include whether separate ratings are warranted for any associated neurologic impairment) and entitlement to a higher initial rating for bilateral hearing loss; and readjudicate entitlement to a TDIU for the period prior to September 10, 2011.  If a benefit sought remains denied, furnish the Veteran and his attorney with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


